Exhibit 10.1

AMENDMENT NO. 1 TO

FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF

ARMADA HOFFLER, L.P.

This Amendment No. 1 (this “Amendment”) to the First Amended and Restated
Agreement of Limited Partnership of Armada Hoffler, L.P. is made as of March 19,
2014 by Armada Hoffler Properties, Inc., a Maryland corporation, as the sole
general partner (the “General Partner”) of Armada Hoffler, L.P., a Virginia
limited partnership (the “Partnership”), pursuant to the authority granted to
the General Partner in the First Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of May 13, 2013 (the “Partnership
Agreement”). Capitalized terms used and not defined herein shall have the
meanings set forth in the Partnership Agreement.

WHEREAS, the General Partner has determined in good faith that it is in the best
interests of the Partnership to amend the Partnership Agreement to, among other
things, (i) clarify the requirements to admit additional Limited Partners to the
Partnership and (ii) clarify that the General Partner is permitted to include on
the books and records of the Partnership any information otherwise required to
be set forth on Exhibit A to the Partnership Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Partnership Agreement hereby is amended as follows:

1. Article I of the Partnership Agreement hereby is amended as follows:

(a) to add the following definition:

“Additional Limited Partner” means a Person, other than a Substitute Limited
Partner, that is admitted to the Partnership as a Limited Partner pursuant to
Section 9.03 hereof.

(b) to replace in its entirety the existing definition of “Limited Partner” with
the following:

“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, as it may be amended or restated from time to time, and any
Person who becomes an Additional Limited Partner or a Substitute Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.

(c) to replace in its entirety the existing definition of “Substitute Limited
Partnership” with the following:

“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03 hereof as a result of the assignment of
the Partnership Units of a Limited Partner (which shall be understood to include
any purchase, transfer, gift or other disposition of such Partnership Units).



--------------------------------------------------------------------------------

2. Section 9.03 of the Partnership Agreement hereby is amended and restated as
follows:

9.03 Admission of Additional or Substitute Limited Partner.

(a) Subject to the other provisions of this Article IX, no Person shall be
admitted as an Additional Limited Partner or a Substitute Limited Partner, as
applicable, of the Partnership without the consent of the General Partner, which
consent may be given or withheld by the General Partner in its sole and absolute
discretion, and upon the completion of the following in a manner and form
satisfactory to the General Partner:

(i) The Person shall have executed evidence of the Person’s acceptance and
agreement to be bound by the terms and provisions of this Agreement, including,
without limitation, the power of attorney granted in Section 8.02 hereof, and
such other documents or instruments as the General Partner may require in order
to effect the admission of such Person as a Limited Partner.

(ii) To the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
in accordance with the Act.

(iii) The Person shall have delivered a letter containing the representation set
forth in Section 9.01(a) hereof and the agreement set forth in Section 9.01(b)
hereof.

(iv) If the Person is a corporation, partnership, limited liability company or
trust, the Person shall have provided the General Partner with evidence
satisfactory to counsel for the Partnership of the Person’s authority to become
a Limited Partner under the terms and provisions of this Agreement.

(v) Unless waived by the General Partner, the Person shall have paid all legal
fees and other expenses of the Partnership and the General Partner and filing
and publication costs in connection with its admission as a Limited Partner.

(vi) The Person shall have obtained the prior written consent of the General
Partner to its admission as a Limited Partner, which consent may be given or
denied in the exercise of the General Partner’s sole and absolute discretion.

(b) For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, an Additional Limited Partner or a Substitute
Limited Partner, as applicable, shall be treated as having become, and appearing
in the records of the Partnership as, a Partner upon the filing of the
Certificate described in Section 9.03(a)(ii) hereof or, if no such filing is
required, the date upon which the name of such Person is recorded on the books
and records of the Partnership, following the consent of the General Partner to
such admission.

 

2



--------------------------------------------------------------------------------

(c) The General Partner and the Additional Limited Partner or the Substitute
Limited Partner, as applicable, shall cooperate with each other by preparing the
documentation required by this Section 9.03 and making all required filings and
publications. The Partnership shall take all such action as promptly as
practicable after the satisfaction of the conditions in this Article IX to the
admission of such Person as a Limited Partner of the Partnership.

3. Section 10.01 of the Partnership Agreement hereby is amended to add the
following sentence immediately following the last sentence of Section 10.01:

Notwithstanding anything herein to the contrary, the General Partner shall be
permitted to include on the books and records of the Partnership any information
otherwise required to be set forth on Exhibit A to the Partnership Agreement.

4. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.

5. This Amendment shall be construed and enforced in accordance with and
governed by the laws of the Commonwealth of Virginia.

6. If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

GENERAL PARTNER:

 

ARMADA HOFFLER PROPERTIES, INC.

By:   /s/ ERIC L. SMITH Name:   Eric L. Smith Title:   Vice President of
Operations

[Signature Page to Amendment No. 1 to

the First Amended and Restated Agreement of Limited Partnership of Armada
Hoffler, L.P.]